DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a thermal head comprising: 
 	a substrate; 
 	a heat-generating portion on the substrate; 
 	an electrode which is located on the substrate and is connected to the heat- generating portion; and 
 	a protective layer which coats the heat-generating portion and a part of the electrode, wherein 
 	a kurtosis Rku of the protective layer is smaller than 3, and 
 	the kurtosis Rku of the protective layer at two end portions in a long direction of the substrate is larger than the kurtosis Rku of the protective layer at a center portion in the long direction of the substrate.

3. 	The Applicant also disclosed substantially the same subject matter in independent claim 3 with a thermal head comprising: 
 	a substrate; 
 	a heat-generating portion on the substrate; -2- 7521247.1Applicant: KYOCERA Corporation Application No.: 17/279,744 
 	an electrode which is located on the substrate and is connected to the heat- generating portion; and 
 	a protective layer which coats the heat-generating portion and a part of the electrode, wherein 
 	a skewness Rsk of the protective layer is smaller than 0, and 
 	the skewness Rsk of the protective layer at two end portions in a long direction of the substrate is larger than the skewness Rsk of the protective layer at a center portion in the long direction of the substrate.

4.	U.S. Patent application publication number 2016/0325557 to Ookubo et al. disclosed a similar invention (see the Office Correspondence mailed on 05/27/2022). Unlike in the instant application, Ookubo et al. are silent about “the kurtosis Rku of the protective layer at two end portions in a long direction of the substrate is larger than the kurtosis Rku of the protective layer at a center portion in the long direction of the substrate” as disclosed in independent claim 1.
 	Ookubo et al. are also silent about “the skewness Rsk of the protective layer at two end portions in a long direction of the substrate is larger than the skewness Rsk of the protective layer at a center portion in the long direction of the substrate” as disclosed in independent claim 3.

5.	Japanese Patent application publication number 2017134196 to Yamanaka also disclosed a similar invention (see the Office Correspondence mailed on 05/27/2022). Unlike in the instant application, Yamanaka is also silent about “the kurtosis Rku of the protective layer at two end portions in a long direction of the substrate is larger than the kurtosis Rku of the protective layer at a center portion in the long direction of the substrate” as disclosed in independent claim 1.
 	Yamanaka is also silent about “the skewness Rsk of the protective layer at two end portions in a long direction of the substrate is larger than the skewness Rsk of the protective layer at a center portion in the long direction of the substrate” as disclosed in independent claim 3.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853